 WESTINGHOUSE BROADCASTING CO123WestinghouseBroadcastingCompany,Inc.(WBZ-TV)andDirectors Guild of America, Inc.,Petitioner.WestinghouseBroadcastingCompany,Inc.(WJZr-TV)andDirectors Guild of America, Inc.,Petitioner.Cases 1-RC-13147 and 5-RC-8865November26, 1974DECISION AND DIRECTION OF ELECTIONSBy MEMBERSFANNING, JENKINS, AND PENELLOUpon a petition duly filed on February 13, 1974,under Section 9(c) of the National Labor RelationsAct,asamended, a hearing was held in Case1-RC-13147 before Hearing Officer Francis X. McDo-nough of the National Labor Relations Board onMarch 6-8 and 26-28, 1974. Following the hearing andpursuant to Section 102.67 of the National Labor Rela-tionsBoard Rules and Regulations, Series 8, asamended, and by direction of the Regional Director ofRegion 1, this proceeding was transferred to the Boardfor decision.Upon a petition duly filed on February 14, 1974,under Section 9(c) of the National Labor RelationsAct, as amended, a hearing was held in Case5-RC-8865 before Hearing Officer Jacquelyn J. Gard-ner of the National Labor Relations Board on March20 and 21 and May 1 and 2, 1974. Following the hear-ing and pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series8, as amended, and by direction of the Regional Direc-tor for Region 5, this proceeding was transferred to theBoard for decision.The Employer and the Petitioner filed consolidatedbriefs for both cases.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officers' rul-ings made at the hearings and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in these proceedings theBoard finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claiming torepresent certain employees of the Employer.'iThePetitioner requests and the Employer opposes formal Board consoli-dation of these casesWe find and conclude that the similarity of issues infact and at law justifies joint consideration and determination The cases arehereby consolidated.3.A question affecting commerceexists concerningthe representation of certain employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4.As to the appropriate unit, there is no history ofcollective bargaining for the employees sought to berepresented here. In Case 1-RC-13147, the Petitionerseeksto represent a unit of all staff and freelance pro-ducer/directors,associatedirectors,'and assistantdirectors employed by the Employer at its televisionstation,WBZ-TV,in Boston,Massachusetts. In Case5-RC-8865, the Petitioner seeks to representa similarunit of all staff producer/directors and all others doingthe work of directors employed by the Employer at itstelevision station,WJZ-TV, in Baltimore, Maryland.The Employer contents that the proposed units areinappropriate for collective-bargaining purposes be-cause all employees to be included therein are supervi-sors and/or managerial employees.The Employer,an Indianacorporation with its prin-cipal office in New York City, owns and operatestelevision stationsWBZ and WJZ as members of itsnationwide Group W broadcasting system. The soleproduct of each station is broadcast programming,aired to the public approximately 18-21 hours daily.Each station's broadcast schedule includes a mix ofnetwork (NBZ is an NBC affiliate; WJZ is an ABCaffiliate), syndicated, and locally produced programs.The chain of command and functional organizationatWBZ and WJZ are essentially the same. The ulti-mate daily responsibility for running each broadcastfacility belongs to the general manager, to whom thefive departmentalmanagersreport. A program depart-ment, under the supervision and control of the programmanager and his subordinate, the executive producer,is responsible for the presentation of all programs oflocal origin. The program department is subdividedinto four departments at WBZ and five departments atWJZ. One subdivision, the production department, in-cludes the unit employees at issue here: 8 producer/di-rectors and 5 assistant directors among approximately23 department employees at WBZ; 6 producer/direc-tors among approximately 24 department employees atWJZ. A production supervisor is in charge of produc-tion department operations.Producer/Directors2 The Employerdeclined to stipulate the Petitioner is a labor organizationIn light of the Board's decision inDirectors Guild of America, Inc.,198NLRB 707 (1972), enfd 494 F 2d 692 (C A 9, 1974), and the recordevidence that this organization is created for the purpose of representingemployees in the television industry in collective bargaining covering wages,rates of pay, hours of employment, or conditions of work, we find andconclude that the Petitioner is a labor organization within the meaning ofthe Act3There are currently no freelance producer/ directors or associate direc-tors at WBZ, although there have been employees so designated in the past215 NLRB No. 26 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDProducer/directors are primarily involved in thepresentation of local programming, which consists ofnews, sports, and regular features or "specials" in theareas of public affairs, community interest, and chil-dren's entertainment. Responsibilities in network orsnydicated programming are limited to routine moni-toring, or "control producing" functions, and WBZ,occasional editing of motion picture films. The pro-gram manager assigns producer/directors to specificprograms and the production supervisor schedulestheir workweek. For certain shows the producer/direc-tor, as the title implies, serves as both producer anddirector. For other projects, most notable newscasts,there is an independent producer and the producer/di-rector is limited to directorial duties. Most producer/directors are involved in more than one program.As a producer engaged'in the planning stage of aproduction, a producer/director exercises the greatestinfluence on program content when assigned to thedevelopment of proposals for entirely new productionsor remote location broadcast variations of establishedshows. Anyone, station employee or outsider, can pro-pose a telecast to which a producer/director maysubsequentlybe assignedas producer. The develop-ment of a program proposal typically involves: prelimi-nary consultation with the idea's progenitor and pro-gram department supervisors; outlining the anticipatedformat of the show and indicating staff, set, and budgetrequirements; subject to the prior approval of superi-ors, production of a "pilot" program; and, subject tofinal approval, inclusion of the production in the broad-cast schedule.If the producer/director is assigned to produce ashow which is already a regular station feature, anestablished production pattern sets the parameterswithin which that person must work. Under these cir-cumstances, producer has routinely collaborated withthe program's on-screen"talent"in planning sessions,booked paid and unpaid guests for appearances on ashow, and successfully recommended or independentlyinitiated variations in set, script, style, and location.Very few programs have a fixed supplemental budget,and any expenditures against such budgets by pro-ducer/directors are subject to prior authorization.When the producer/director is acting as director, heor she is concerned with the technical demands andaudio-visual aesthetics of a production. Several writtenor implicitly understood guidelines affect the director'srole.A productionmanual(allWestinghouse news-cast) or customary production pattern (many sportstelecasts, talk shows) standardizes the presentation ofseveral programs and limits technical variations in setconstruction, camera angle and movement, selectionand sequence of camera shots, lighting, sound, color,and artwork. A producer/director may have had origi-nal input in devising the standard production mode. Acommercial log, prepared by another department at thestation, lists the number and length of local commer-cials to be inserted in each program of the entire broad-cast day. A format, generally elaborated into a com-plete script, details the substance,timing,and sequencein which all program material, including commercials,is to be presented.The director works in concert with talent, any sepa-rate producer, assistant directors (either a person ofthat title or a fellow producer/director), and whatevernumber and kind of studio production personnel arerequired for a particular program. Prior to the actualtaping of a live broadcasting session, the director re-views the script or format and informs the producer ofany difficult or unfeasible aspects to the show. Or-dinarily, the director may not overrule the producerregarding a matter of program content. The directorthen instructs the studio technical crew, either in-dividually or collectively, regarding light and camerapositions, set construction, audio requirements, and thetiming and procedure to be followed while in produc-tion. If film or sound cartridges and visual print over-lays are to be used, the director must be sure such itemsare in the specified sequential order in the appropriatetechnical hands.During on-camera production of a show, the directoris stationed in a control room before a bank of switchesand television monitors, each screen representing theview from a different camera. The director is in chargeof "switching," electronically shifting the recording orbroadcast signal between monitoring screens and thusdeciding which among alternative camera views actu-ally becomes the program picture. The director alsocommunicates with all members of the technical studiocrew, a floor manager, and the producer, all of whomhave a.script.While the cameras are activated, a direc-tor speaks to talent through the floor manager, whocues the talent on stage by hand or voice signals. Typi-cal instructions for the director to the production crewinclude telling the appropriate technician to: activate orshut off light and sound stage equipment; start or stoptapemachinery and audiovisual projection devices;take certain camera shots; and, adjust the audiovisualquality of the broadcast picture as monitored in thecontrol position.It is clear from the record that in normal circum-stances producer/directors at WBZ and WJZ do nothave supervisory authority "to hire, transfer, suspend,lay off, recall, promote, discharge,assign,reward, or.discipline other employees . . . or to adjust their griev-ances, or effectively to recommend such action" withinthe meaning of Section 2(11) of the Act. The authorityto effect personnel changes, including change involvingproducer/directors, is vested in the station's general WESTINGHOUSE BROADCASTING CO.125manager who often acts after consultation with thedepartmentalmanager incharge of the employees to beaffected. The assignment of production crew membersto particular programs on which a producer/director isworking is the responsibility of the technical supervisorin the engineering department or the production super-visor, who is under no obligation to honor a produc-er/director's requests for the assignment of specificindividuals to a crew. Although it is common practicefor producer/ directors to make written or verbal re-ports to the production supervisor and programmanager critically assessing individual job perform-ances in their production crews,the evidence fails toshow that these reports have had any significant in-fluence on the station's personnelpolicy.There is evidence of a few isolated instances in whichproducer/directors atWBZ or WJZ have recom-mended the hiring, transfer, promotion, or discharge ofan employee, and such action was ultimately taken. Inall but one of those instances, the record is not conclu-sive as to whether action was taken by supervisors onlyafter independent investigation of a producer/direc-tor's recommendation. In addition, producer/directorsmay occasionally work their production crews over-time, consistent with established policy to complete aprogram already in progress necessitates exceedingscheduled working hours. As to adjusting grievances,there is no evidence that WBZ producer/directors dealwith the grievances of other employees. WJZ Produc-tionManager Dooley testified generally that produc-er/directors at his station unofficially adjusted griev-ances,but cited only one specificexample.We find thatany participation by producer/directors in making oreffectively recommending personnel decisions have oc-curred on a sporadic or irregular basis; the Board hasheld that it will not exclude persons as supervisors ifthey exercise supervisory authority only on such abasis.'Much confusion regarding the alleged supervisoryauthority of producer/directors stems from the naturalimplications of their job title. The presumption that aproducer/director directs others is unavoidable. Suchdirection as is given, however, may not amount to re-sponsible direction within the meaning of Section2(11). The Board has never considered titles as deter-minative of supervisory status. "The important thing isthe possession and exercise of actual duties and au-thority and not the formal title."' In our opinion,producer/directors at WBZ and WJZ do not "responsi-bly direct" others in the performance of their duties.Prior Board decisions which have found that Produc-er/directors or directors do responsibly direct other4Meijer Supermarkets, Inc.,142 NLRB 513 (1963)5NLR B v Southern Bleachery & Print Works,Inc, 257 F 2d 235, 239(C A 4, 1958)employees are factually distinguishable. The produc-tion roles of individuals considered therein typicallyinvolved authoritytantamountto "full responsibilityfrom the planning stage through the presentation onthe air."' The responsibilities of producer/directors atWBZ and WJZ are far more circumscribed. Their ac-tivities are similar to those of producer/directors atanother Westinghouse television station, KYW-TV, inPhiladelphia. The Board has previously determinedthat producer/directors at KYW do not responsiblydirect and are not supervisors.'Producer/directors in the present cases do instructmembers of a production crew in preparation for andduring actual filming ofa televisionshow. The instruc-tion given, however, is either routine in nature or moti-vated by artistic effect. It is clear that the producer/di-rector is limited by preexisting production policies orthe detailedguidelinesof a script. Under such condi-tions producer/directors use no independent judgmentand serve merely as conduits in issuing orders whichcrew members, each supplied with a script, alreadyanticipate and are independently capable of achieving.Other directions which describe a desired artistic effectmay not contain the precise information necessary fortheir technical fulfillment. In fact, the producer/direc-tors are not themselves endowed with the technicalexpertise necessary to execute many of their own direc-tions. In this respect they are distinguishable from thetypical plant supervisor who has risen from the ranksand possesses the same skills of those whom he maytrain and direct.The mere absence of close supervision by recognizedstation supervisors over individual production crew op-erations does notper seclothe a producer/director withthe supervisory mantle. The same is true of the fact thatduring slack local production hours in late evening oron weekends all program department supervisors maybe absent from the station while producer/directorsremain. The Board finds greater significance in theroutine or the artistic nature of the jobs performed bythe producer/directors and their coworkers than in theabsence of designated supervision.'Remuneration by the Employer is often an impor-tant factor in distinguishing between supervisory per-sonnel and employees. In this respect, we note the un-disputed testimony by producer/directors that seniortechnicans and crew chiefs, represented in their ownbargaining unit, earn moreper annumthan themselves.6Great Western Broadcasting Corp. d/b/a KXTV,192 NLRB 1203, 1204(1971)7Westinghouse Broadcasting Company, Incorporated/KYW-TV,209NLRB 788 (1974), enfd F 2d (C A 2, 1974) (Case 4-CA-6581)BSeeMorrisWeiss d/b/a Mook Weiss Meat Packing Company, 160NLRB 546 (1966), where an alleged supervisor was merely a conduit forrelaying instructions to experienced employees in the absence of an admit-ted supervisor 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurthermore, all producer/directors who testified didnot consider themselves to be supervisors, in spite ofwhat they may have been told by the station's manage-ment,and the evidence failed to indicate that any otheremployee considered producer/directors to be supervi-sors.We conclude from the entire record in these casesthat producer/directors function not as supervisors,but as part of an integrated production team, eachmember of which is independently capable of executinghis assignment. The role of the producer/director istherefore analogous to that of radio newsroom editorsin relation to local reporters and to newscasters. Inanother Board case it was decided:. . . the excellence and great responsibility re-quired of the editors involves only their obliga-tions with respect to the development of their ownwork product and how it fits into the formulationof the broadcast schedule and the station's schemeof operation, and not with respect to the directionor control of the activities of other employees.Consequently, it does not reflect supervisorystatus.9Having concluded that producer/directors are notsupervisory, we must briefly consider the Employer'salternative contention that they are managerial em-ployees and as such must be excluded from a Boardrepresentation election.10The Employer alleges, andwe do not dispute, that: producer/directors have beentold they aremanagerial;they participate in the sta-tion's community ascertainment program, which is re-quired by the Federal Communications Commission;they discuss program policies with supervisors inweekly production meetings; they occasionally distrib-ute policystatementsof their own composition; theyhave limited censorship responsibilities in film editingor during tape-delay broadcasts; and they are responsi-ble for the "look of the show."" None of the aboveactivities, however, indicates managerial status withinthe meaning of the Act, unless they involve the exerciseof discretion independent of a superior's approval ofthe Employer's established policy.12The record indicates that any involvement by pro-ducer/directors at WBZ and WJZ in the formulationor effectuation of stationmanagementpolicies is sub-ject to the approval of undisputedlymanagerial per-sonnel,suchas the general manager,program man-ager,and executive producer. These same individualscontrol the station's purse strings, as is clearly illus-trated by the fact that deletion of commercial time inbaseball telecasts or any pledge of the Employer'scredit requires their approval. In addition, producer/directors must adhere to established station policiesexpressed by the Westinghouse policy manual, FCCregulations,program production manual, depart-mental directives, and preconceived production prac-tices.We find that while producer/directors mayexercise considerable discretion in executing theirassignments, such discretion cannot exceed thebounds of policy determined by others. Therefore, weconclude producer/directors are not managerial.Assistant DirectorsThere are five assistant directors at WBZ whom thePetitioner seeks to represent. These employees are paidweekly on an hourly wage scale. Russell Grant, anassistantdirector at the station for 15 years, makes$4.30, by far the top rateamong assistantdirectors. Theproduction supervisor supervisesassistantdirectorsand schedules their programming responsibilities.Assistant directors function in several capacities: (1)as control producers; (2) as floor managers; (3) as"grips," employed in studio set construction, mainte-nance,and removal; and (4)as assistantsto the pro-ducer/director on a program,assumingthe more per-functory production responsibilities. In addition, as-sistant directors occasionally perform duties identicalto those of a producer/director.The record clearly does not support the Employer'scontention that these employees are supervisors ormanagerial employees within the meaning of the Act.The discussion of the issues above applies as well toassistant directors when they operate as producer/di-rectors.All other assistant director functions are rou-tine and have no station policy effect whatsoever.Accordingly, we find that the following employees ofthe Employer at its television stations in Boston, Mas-sachusetts, and Baltimore, Maryland, constitute unitsappropriate for purposes of collective bargainingwithin the meaning of Section 9(c) of the Act:WBZ- TVAll staff and free lance producer/directors,all as-sociate directors, and allassistantdirectors.9Post-Newseek Stations,, Capital Area, Inc.,203 NLRB 522 (1973)10NLR.B. v BellAerospace Company,Divisionof Textron, Inc,416 U S267 (1974).11As to collectivebargaining,the only evidence of producer/ directorinvolvement is that in the summerof 1973, WJZ Producer/ Director Keysattendeda contract negotiation session asa back-row observer12 SeeEasternCamera and Photo Corp,140 NLRB 569 (1963),GeneralDynamics Corporation, Convair AerospaceDivision, SanDiego Operations,213 NLRB No 124WJZ- TVAll staff producer/directors and all others doing thework of directors, excluding all others.[Direction of Elections andExcelsiorfootnote omit-ted from publication.]